Table of Contents
INFINITY PROPERTY AND CASUALTY CORPORATION 10-K



EXHIBIT 10.25
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of the 4th day of
November 2015 by and between INFINITY PROPERTY AND CASUALTY CORPORATION, an Ohio
corporation (the “Corporation”), and the individual whose name appears on the
signature page hereof (such individual being referred to herein as the
“Indemnified Representative” and collectively with other individuals who may
execute substantially similar agreements as the “Indemnified Representatives”),
with reference to the following background:
A.    The Indemnified Representative currently is serving in one or more
capacities as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, manager, employee, agent, fiduciary or
trustee of another corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other entity or enterprise and, as
such, is performing a valuable service to, or on behalf of, the Corporation.
B.    Directors and officers of corporations are being increasingly subject to
expensive and time-consuming litigation and other Proceedings (as hereafter
defined), including matters that traditionally would be brought only against
such corporations or their subsidiaries. The Indemnified Representative has been
offered the protection afforded by this Agreement from such Proceedings.
C.    To induce the Indemnified Representative to continue to serve the
Corporation and in consideration for such continued service, and to assist in
the recruitment of qualified management in the future, the Corporation agrees to
indemnify, and to advance expenses to, the Indemnified Representative upon the
terms set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises, the Corporation and
the Indemnified Representative agree as follows:
1.Agreement to Serve. The Indemnified Representative agrees to serve or continue
to serve in each Indemnified Capacity (as hereinafter defined) held now or in
the future. This Agreement shall not be deemed either an employment contract or
a contract for continued services between the Corporation or any of its
affiliates and the Indemnified Representative. If an employee, the Indemnified
Representative specifically acknowledges that his employment with the
Corporation or any of its affiliates is at will, and that his employment and/or
services may be terminated at any time for any or no reason, with or without
cause, and with or without severance compensation, except as may be otherwise
provided in: (a) a written employment contract between the Indemnified
Representative and the Corporation or any of its affiliates which is signed on
behalf of the Corporation or the affiliate by an authorized officer; or (b) an
applicable formal severance plan or arrangement duly adopted by the Corporation
or the affiliate.
2.    Indemnification.
(a)    Except as provided in Section 3, the Corporation shall indemnify the
Indemnified Representative against any Liability (as hereafter defined) incurred
by the Indemnified Representative in connection with any Proceeding (as
hereafter defined) in which the Indemnified Representative may be involved as a
party or otherwise, by reason of the fact that the Indemnified Representative is
or was serving in an Indemnified Capacity,



- 1 -

--------------------------------------------------------------------------------

Table of Contents
INFINITY PROPERTY AND CASUALTY CORPORATION 10-K



including, without limitation, any Liability resulting from actual or alleged
breach or neglect of duty, error, misstatement or misleading statement, gross
negligence, negligence, omission, act or failure to act or act giving rise to
strict or products liability, occurring on or after the date of this Agreement.
If the Indemnified Representative is entitled to indemnification in respect of a
portion, but not all, of any Liability, the Corporation shall indemnify the
Indemnified Representative to the maximum extent for such portion of any
Liability.
(b)    Notwithstanding the provisions of subsection (a), the Corporation shall
not indemnify the Indemnified Representative under this Agreement for any
Liability incurred in a Proceeding initiated (which shall not be deemed to
include counter‑claims or affirmative defenses) or participated in as an
intervenor or amicus curiae by the Indemnified Representative unless such
initiation of or participation in the Proceeding is authorized, either before or
after commencement of the Proceeding, by the affirmative vote of a majority of
the Board of Directors of the Corporation in office. This subsection (b) does
not apply to reimbursement of expenses incurred in successfully prosecuting or
defending the rights granted to the Indemnified Representative by or pursuant to
this Agreement.
(c)    As used in this Agreement:
(i)     “Indemnified Capacity” means any and all past, present or future service
by an Indemnified Representative: (A) in one or more capacities as a director,
officer or employee of the Corporation, or, at the request of the Corporation
while serving as such a director, officer or employee, as a director, officer,
manager, employee, agent, fiduciary or trustee of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other entity or enterprise; or (B) in the capacity of an agent of the
Corporation if such capacity is designated as an “indemnified capacity” for
purposes of this Agreement by the Board of Directors of the Corporation;
(ii)     “Liability” means any damage, judgment, amount paid in settlement,
fine, penalty, punitive damages, cost or expense of any nature (including,
without limitation, attorneys’ fees and disbursements) in any way associated
with the above, excise tax assessed with respect to an employee benefit plan,
excise taxes or penalties arising under the Employee Retirement Income Security
Act of 1974 (“ERISA”), rules or orders of the Securities and Exchange Commission
or other federal or state acts, rules or regulations; and
(iii)     “Proceeding” means any threatened, pending or completed action, suit,
appeal, or other proceeding of any nature, whether civil, criminal,
administrative or investigative, whether formal or informal, and whether brought
by or in the right of the Corporation, a class of its security holders, third
parties or otherwise.
3.    Exclusions.
(a)    The Corporation shall not be liable under Section 2 of this Agreement to
make any indemnification payment in connection with any Liability incurred by
the Indemnified Representative and arising from acts or failures to act in which
the Indemnified



- 2 -

--------------------------------------------------------------------------------

Table of Contents
INFINITY PROPERTY AND CASUALTY CORPORATION 10-K



Representative failed to act in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation or,
with respect to any criminal action or proceeding, had reasonable cause to
believe that his conduct was unlawful.
(b)    Any fact, act or omission pertaining to any other director, officer,
employee or agent of the Corporation shall not be imputed to the Indemnified
Representative hereunder for the purposes of determining the applicability of
any exclusion set forth herein.
(c)    The termination of a proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that the Indemnified Representative is not entitled
to indemnification under Section 2 of this Agreement.
(d)    The Corporation shall not be liable under this Agreement to make any
payment if the making of such payment is expressly prohibited by applicable law
or has been finally determined in a final adjudication pursuant to Section 5(d)
or otherwise to be unlawful.
4.    Mandatory Advancement of Expenses. The Corporation shall pay any Liability
incurred in good faith by the Indemnified Representative in advance of the final
disposition of a Proceeding upon receipt of an undertaking by or on behalf of
the Indemnified Representative: (x) if the Indemnified Representative is a
director of the Corporation (whether or not the Indemnified Representative is
also an officer or other agent of the Corporation), to repay all amounts so
advanced if (but only if) it is proved by clear and convincing evidence in a
court of competent jurisdiction that his omission or failure to act involved an
act or omission undertaken with deliberate intent to cause injury to the
Corporation or undertaken with reckless disregard for the best interests of the
Corporation; and (y) if the Indemnified Representative is an officer or other
agent of the Corporation other than a director, to repay all amounts so advanced
if it shall ultimately be determined by final judicial decision from which there
is no further right to appeal that such Indemnified Representative is not
entitled to be indemnified under Section 2 of this Agreement or otherwise. The
financial ability of the Indemnified Representative to repay an advance shall
not be a prerequisite to the making of such advance. The advances to be made
hereunder shall be paid by the Corporation to or for the benefit of the
Indemnified Representative within twenty (20) days following delivery of a
written request therefor, accompanied by true and complete copies of invoices
therefor, by the Indemnified Representative to the Corporation.
5.    Indemnification Procedure.
(a)    The Indemnified Representative shall use such Indemnified
Representative’s best efforts promptly to notify the Secretary of the
Corporation of the commencement of any Proceeding or the occurrence of any event
which might give rise to a Liability under this Agreement, but the failure so to
notify the Corporation shall not relieve the Corporation of any liability which
it may have to the Indemnified Representative under this Agreement or otherwise.
(b)    The Corporation shall be entitled, upon notice to the Indemnified
Representative, to assume the defense of any such Proceeding with counsel
reasonably



- 3 -

--------------------------------------------------------------------------------

Table of Contents
INFINITY PROPERTY AND CASUALTY CORPORATION 10-K



satisfactory to the Indemnified Representative involved in such Proceeding, or a
majority of the Indemnified Representatives involved in such Proceeding if there
be more than one. If the Corporation notifies the Indemnified Representative of
its election to defend the Proceeding, the Corporation shall have no liability
for the expenses (including attorneys’ fees) of the Indemnified Representative
incurred in connection with the defense of such Proceeding subsequent to such
notice, unless any of the following pertain: (i) such expenses (including
attorneys’ fees) have been authorized by the Corporation; (ii) the Corporation
shall not, in fact, have employed counsel reasonably satisfactory to such
Indemnified Representative or such majority of Indemnified Representatives to
assume the defense of such Proceeding; or (iii) it shall have been determined
pursuant to Section 5(d) that the Indemnified Representative was entitled to
indemnification for such expenses under this Agreement or otherwise.
Notwithstanding the foregoing, the Indemnified Representative may elect to
retain counsel at the Indemnified Representative’s own cost and expense to
participate in the defense of such Proceeding.
(c)    Except with respect to criminal matters and injunctive or other
non‑monetary relief, the Corporation shall not be required to obtain the consent
of the Indemnified Representative to the settlement of any Proceeding which the
Corporation has undertaken to defend if the Corporation assumes full and sole
responsibility for such settlement and the settlement grants the Indemnified
Representative an unqualified release in respect of all Liabilities at issue in
the Proceeding. The Corporation shall not be liable for any amount paid by an
Indemnified Representative in settlement of any Proceeding that is not defended
by the Corporation, unless the Corporation has consented in writing to such
settlement (which consent shall not be unreasonably withheld or delayed).
(d)    Any dispute related to the right to indemnification or advancement of
expenses hereunder, except with respect to indemnification for Liabilities
arising under the Securities Act of 1933, as amended, which the Corporation has
undertaken to submit to a court for adjudication, shall be enforceable only by
arbitration in the City of Cincinnati, Ohio (or such other metropolitan area to
which the Corporation’s executive offices may be relocated), in accordance with
the commercial arbitration rules then in effect of the American Arbitration
Association, before a panel of three (3) arbitrators, one of whom shall be
selected by the Corporation, the second of whom shall be selected by the
Indemnified Representative and the third of whom shall be selected by the other
two (2) arbitrators. In the absence of the American Arbitration Association or
if for any reason arbitration under the commercial arbitration rules of the
American Arbitration Association cannot be initiated or if the arbitrators
selected by the Corporation and the Indemnified Representative cannot agree on
the selection of the third arbitrator within thirty (30) days after such time as
the Corporation and the Indemnified Representative have each been notified of
the selection of the other’s arbitrator, the necessary arbitrator or arbitrators
shall be selected by the presiding judge of the court of general jurisdiction in
the metropolitan area where arbitration under this subsection would otherwise
have been conducted. Each arbitrator selected as provided herein is required to
be or have been a director of a corporation whose shares of common stock were
listed during at least one year of such service on the New York Stock Exchange
or the American Stock Exchange or quoted on the National Association of
Securities Dealers Automated Quotations System. The party or parties challenging
the right of an Indemnified Representative to the benefits of this Agreement
shall have the burden of proof. The



- 4 -

--------------------------------------------------------------------------------

Table of Contents
INFINITY PROPERTY AND CASUALTY CORPORATION 10-K



Corporation shall reimburse the Indemnified Representative for the expenses
(including attorneys’ fees and disbursements) incurred in successfully
prosecuting or defending such arbitration. Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction; provided, however, that if the conduct giving rise to the
Liability for which indemnification is being sought has been the subject of
another proceeding not directly involving the Indemnified Representative’s right
to indemnification under this Agreement or otherwise, the Corporation shall be
entitled to interpose, as a defense in any judicial enforcement proceeding on
the arbitrators’ award, any prior final judicial determination adverse to the
Indemnified Representative in such other proceeding. This arbitration provision
shall be specifically enforceable.
(e)    Upon a payment to the Indemnified Representative under this Agreement,
the Corporation shall be subrogated to the extent of such payment to all of the
rights of the Indemnified Representative to recover against any person for such
Liability, and the Indemnified Representative shall execute all documents and
instruments required and shall take such other actions as may be necessary to
secure such rights, including the execution of such documents as may be
necessary for the Corporation to bring suit to enforce such rights.
6.    Discharge of Duty. The Indemnified Representative shall be deemed to have
discharged such person’s duty to the Corporation if the Indemnified
Representative has relied in good faith on information, opinions, reports or
statements, including financial statements and other financial data, prepared
by:
(a)    one or more officers or employees of the Corporation whom the Indemnified
Representative reasonably believes to be reliable and competent with respect to
the matter presented;
(b)    legal counsel, public accountants or other persons as to matters that the
Indemnified Representative reasonably believes are within the person’s
professional or expert competence; or
(c)    a committee of the Board of Directors of the Corporation upon which he
does not serve as to matters within its area of designated authority, which
committee he reasonably believes to merit confidence.
7.    No Restriction of Other Indemnification Rights. The Corporation shall not
adopt any amendment, however effected, directly or indirectly by merger,
consolidation or otherwise, to its Articles of Incorporation or Regulations, the
effect of which would be to deny, diminish or encumber the Indemnitee’s rights
to indemnity pursuant to the Articles of Incorporation, the Regulations, the
Ohio General Corporation Law or any other applicable law as applied to any act
or failure to act occurring in whole or in part prior to the date (the
“Effective Date”) upon which the amendment shall apply only to acts or failure
to act occurring entirely after the Effective Date thereof, unless the
Indemnitee shall have voted in favor of the amendment as a director or holder of
record of the Corporation’s common stock, as the case may be.



- 5 -

--------------------------------------------------------------------------------

Table of Contents
INFINITY PROPERTY AND CASUALTY CORPORATION 10-K



8.    Merger or Consolidation. In the event that the Corporation shall be a
constituent corporation in a merger, consolidation or other reorganization, the
Corporation, if it shall not be the surviving, resulting or acquiring
corporation therein, shall require, as a condition thereto, that the surviving,
resulting, or acquiring corporation agree to indemnify the Indemnitee to the
full extent provided in this Agreement and to adopt and assume the Corporation’s
obligations under this Agreement. Whether or not the Corporation is the
surviving, resulting or acquiring corporation in any such transaction, the
Indemnitee shall also stand in the same position under this Agreement as he
would have with respect to the Corporation if its separate existence had
continued.
9.    Non‑Exclusivity. The indemnification and expense advancement rights
granted to the Indemnified Representative pursuant to this Agreement: (a) shall
not be deemed exclusive of any other right to which the Indemnified
Representative may be entitled under any statute, by‑law, regulations,
certificate or articles of incorporation, limited liability company agreement or
operating agreement, agreement, vote of shareholders or directors or otherwise,
both as to action in an Indemnified Capacity and in any other capacity; and (b)
shall continue as to a person who has ceased to be an Indemnified Representative
in respect of matters arising prior to such cessation. Without limiting the
generality of clause (a) above, the indemnification and expense advancement
rights granted to the Indemnified Representative pursuant to this Agreement
supplement, and do not supplant, any indemnification or expense advancement
rights the Indemnified Representative may have under the Corporation’s
regulations or under any directors and officers liability insurance policy
maintained by the Corporation.
10.    Reliance on Provisions. The Indemnified Representative shall be deemed to
be acting in such person’s respective official capacity or capacities in
reliance upon the rights provided by this Agreement.
11.    Severability and Reformation. Any provision of this Agreement which is
adjudicated to be invalid or unenforceable in any jurisdiction or under any
circumstance shall be ineffective to the extent of such invalidity or
unenforceability only and shall be deemed reformed so as to continue to apply to
the maximum extent and to provide the maximum indemnification permissible under
the applicable law of such jurisdiction. Any such adjudication shall not
invalidate or render unenforceable the remaining provisions hereof and shall not
invalidate or render unenforceable such provision in any other jurisdiction or
under any other circumstances.
12.    Notices. Any notice, claim, request or demand required or permitted
hereunder shall be in writing and shall be deemed given if delivered personally
or sent by telegram or by registered or certified mail, postage prepaid: (a) if
to the Corporation, to Infinity Property and Casualty Corporation, 3700
Colonnade Parkway, Suite 600, Birmingham, Alabama 35243, or to such other
address to which the executive offices of the Corporation may be moved,
Attention: Corporate Secretary; or (b) if to any Indemnified Representative, to
the address of such Indemnified Representative listed on the signature page
hereof; or to such other address as either party hereto shall have specified in
a notice duly given in accordance with this Section.
13.    Amendments and Binding Effect. No amendment, modification, waiver,
termination or cancellation of this Agreement shall be effective as to the
Indemnified Representative unless signed in writing by the Corporation and the
Indemnified Representative. This Agreement shall be



- 6 -

--------------------------------------------------------------------------------

Table of Contents
INFINITY PROPERTY AND CASUALTY CORPORATION 10-K



binding upon the Corporation and its successors and assigns and shall inure to
the benefit of the heirs, executors, administrators and personal representatives
of the Indemnified Representative.
14.    Governing Law. This Agreement shall be governed by, interpreted and
enforced in accordance with the internal substantive laws of the State of Ohio,
without reference to the principles governing the conflict of laws applicable in
that or any other jurisdiction.
15.    Gender and Number. Words used herein, regardless of the gender or number
specifically used, shall be deemed to include any other gender, masculine,
feminine or neuter, and any other number, singular or plural, as the context may
require.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first set forth above.
INFINITY PROPERTY AND CASUALTY CORPORATION


By:                            
    


INDEMNIFIED REPRESENTATIVE




                            
(Signature)


                        
(Printed Name)




Address:                        


                            







- 7 -